     Case 3:20-cv-01115-LAB-KSC Document 17 Filed 09/23/20 PageID.40 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORKEY DENNIS OGLE,                                Case No.: 3:20-cv-1115-LAB-KSC
12                                    Petitioner,
                                                        ORDER DENYING MOTION TO
13   v.                                                 PROCEED IN FORMA PAUPERIS
                                                        AS MOOT
14   MARCUS POLLARD, Warden,
15                                  Respondent.
16
17         On June 15, 2020, Petitioner, a state prisoner proceeding pro se, filed a Petition for
18   Writ of Habeas Corpus and a Motion to Proceed in Forma Pauperis in the United States
19   District Court for the Eastern District of California. (ECF No. 4.) On June 18, 2020, the
20   case was transferred to this Court. (ECF Nos. 8-9.)
21         On July 2, Petitioner filed a second Motion to Proceed in Forma Pauperis in this
22   Court. (ECF No. 10.) On July 8, 2020, this Court denied Petitioner’s Motion to Proceed
23   in Forma Pauperis and gave Petitioner until September 14, 2020 to satisfy the filing fee
24   requirement. (ECF No. 11.) On August 26, 2020, Petitioner paid the $5.00 filing fee, and
25   the Court issued an Order Requiring Response to the Petition. (ECF Nos. 13-14.)
26   ///
27   ///
28   ///

                                                    1
                                                                              3:20-cv-1115-LAB-KSC
     Case 3:20-cv-01115-LAB-KSC Document 17 Filed 09/23/20 PageID.41 Page 2 of 2



 1         On September 9, 2020, Petitioner filed another Motion to Proceed in Forma
 2   Pauperis. (ECF No. 15.) Because Petitioner has paid the filing fee, the Court DENIES
 3   Petitioner’s application to proceed in forma pauperis as moot.
 4         IT IS SO ORDERED
 5   DATED: September 23, 2020                    ____________________________________
 6                                                   Hon. Larry Alan Burns
 7                                                   Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              3:20-cv-1115-LAB-KSC
